Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10407 Master Portfolio Trust (Exact name of registrant as specified in charter) 125 Broad Street, New York, NY 10004 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 300 First Stamford Place, 4 th Fl. Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: 1 800-451 2010 Date of fiscal year end: October 31 Date of reporting period: July 31, 2007 ITEM 1.SCHEDULE OF INVESTMENTS MASTER PORTFOLIO TRUST SMASH SERIES M PORTFOLIO FORM NQ JULY 31, 2007 SMASh Series M Portfolio Schedule of Investments (unaudited) July 31, 2007 Face Amount Security Value MORTGAGE BACKED SECURITIES  96.6% FNMA  92.1% Federal National Mortgage Association (FNMA): $7,600,000 5.500% due 8/20/22 8/14/37 (a)(b) $ 5.000% due 8/20/22 8/14/37 (a) 6.000% due 8/14/37 (a)(b) 6.500% due 8/14/37 (a)(b) TOTAL FNMA GNMA  4.5% Government National Mortgage Association (GNMA): 6.000% due 8/21/37 (a)(b) 6.500% due 8/21/37 (a)(b) TOTAL GNMA TOTAL MORTGAGE BACKED SECURITIES (Cost $25,676,821) ASSET BACKED SECURITIES  17.3% Automobiles  0.4% Superior Wholesale Inventory Financing Trust, Series 2007 AE1, Class A, 5.420% due 1/15/12 (b)(c) Home Equity  14.8% ACE Securities Corp., Series 2006 GP1, Class A, 5.450% due 2/25/31 (c) AFC Home Equity Loan Trust, Series 2000 2, Class 2A, 5.620% due 6/25/30 (b)(c) Amortizing Residential Collateral Trust, Series 2002 BC1M, Class A, 5.600% due 1/1/32 (b)(c) Asset Backed Securities Corp., Home Equity Loan Trust, Series 2001 HE3, Class A1, 5.860% due 11/15/31 (c) CDC Mortgage Capital Trust, Series 2002 HE1, Class A, 5.630% due 1/25/33 (b)(c) Citigroup Mortgage Loan Trust Inc., Series 2007 SHL1, Class A, 5.720% due 11/25/46 (c)(d) Countrywide Asset Backed Certificates, Series 2002 BC1, Class A, 5.980% due 4/25/32 (b)(c) FBR Securitization Trust, Series 2005 3, Class AV23, 5.580% due 10/25/35 (c) Fremont Home Loan Trust, Series 2006 B, Class 2A2, 5.420% due 8/25/36 (b)(c) GMAC Mortgage Corp. Loan Trust: Series 2006 HE1, Class A, 5.530% due 11/25/36 (b)(c) Series 2006 HE4, Class A1, 5.390% due 12/25/36 (b)(c) GSAA Home Equity Trust, Series 2005 7, Class AV1, 5.430% due 5/25/35 (b)(c) Indymac Residential Asset Backed Trust, Series 2006 C, Class 3A1, 5.360% due 8/25/36 (b)(c) IXIS Real Estate Capital Trust: Series 2006 HE1, Class A1, 5.410% due 3/25/36 (b)(c) Series 2006 HE2, Class A1, 5.380% due 8/25/36 (b)(c) Lehman XS Trust: Series 2007 2N, Class 3A1, 5.410% due 2/25/37 (b)(c) Series 2007 8H, Class A1, 5.450% due 6/25/37 (c) Morgan Stanley Ixis Real Estate Capital Trust, Series 2006 1, Class 1A, 5.350% due 7/25/36 (b)(c) Morgan Stanley Mortgage Loan Trust: Series 2006 12XS, Class A1, 5.440% due 10/25/36 (b)(c) Series 2007 2AX, Class 2A1, 5.410% due 9/25/36 (b)(c) See Notes to Schedule of Investments. 1 SMASh Series M Portfolio Schedule of Investments (unaudited) (continued) July 31, 2007 Face Amount Security Value Home Equity  14.8% (continued) Natixis Real Estate Capital Trust, Series 2007 HE2, Class A1, 5.450% due 7/25/37 (b)(c) $ RAAC, Series 2006 RP3, Class A, 5.590% due 5/25/36 (b)(c)(d) Renaissance Home Equity Loan Trust, Series 2003 1, Class A, 5.750% due 6/25/33 (b)(c) SACO I Trust, Series 2005 WM3, Class A3, 5.670% due 9/25/35 (b)(c) Securitized Asset Backed Receivables LLC, Series 2007 BR2, Class A2, 5.550% due 2/25/37 (b)(c) SG Mortgage Securities Trust, Series 2007 NC1, Class A2, 5.560% due 12/25/36 (b)(c) Southern Pacific Secured Assets Corp., Series 1998 2, Class A1, 5.660% due 7/25/29 (b)(c) Structured Asset Securities Corp., Series 2007 TC1, Class A, 5.620% due 4/25/31 (c)(d) Wachovia Asset Securitization Inc., Series 2002 HE2, Class A, 5.750% due 12/25/32 (b)(c) Total Home Equity Student Loan  2.1% MSCC Heloc Trust, Series 2005 1, Class A, 5.510% due 7/25/17 (b)(c) Nelnet Student Loan Trust, Series 2005 2, Class A2, 5.370% due 12/22/14 (b)(c) SLM Student Loan Trust, Series 2006 05, Class A2, 5.350% due 7/25/17 (b)(c) Total Student Loan TOTAL ASSET BACKED SECURITIES (Cost $4,596,961) COLLATERALIZED MORTGAGE OBLIGATIONS  19.7% Adjustable Rate Mortgage Trust, Series 2005 10, Class 1A21, 4.723% due 1/25/36 (b)(c) American Home Mortgage Assets, Series 2006 2, Class 2A1, 5.510% due 9/25/46 (b)(c) Banc of America Commercial Mortgage Inc., Series 2006 4, Class A4, 5.634% due 7/10/46 (b) Banc of America Funding Corp., Series 2005 E, Class 8A1, 5.654% due 6/20/35 (b)(c) Chevy Chase Mortgage Funding Corp., Series 2004 1A, Class A1, 5.600% due 1/25/35 (c)(d) Countrywide Alternative Loan Trust: Series 2005 17, Class 2A1, 5.734% due 7/25/35 (c) Series 2005 24, Class 4A1, 5.550% due 7/20/35 (c) Series 2006 OA02, Class A5, 5.550% due 5/20/46 (b)(c) Series 2007 OA02, Class 2A1, 5.450% due 3/25/47 (c) Countrywide Home Loans, Series 2006 3, Class 2A1, 5.570% due 3/25/36 (b)(c) Credit Suisse First Boston Mortgage Securities Corp., Series 2001 28, Class 1A1, 5.970% due 11/25/31 (b)(c) Granite Mortgages PLC, Series 2003 1, Class 1A2, 5.550% due 1/20/20 (c)(d) GSMPS Mortgage Loan Trust: Series 2005 RP2, Class 1AF, 5.670% due 3/25/35 (c)(d) Series 2005 RP3, Class 1AF, 5.670% due 9/25/35 (c)(d) Harborview Mortgage Loan Trust, Series 2007 4, Class 2A1, 5.540% due 7/19/47 (c) IMPAC Secured Assets Corp., Series 2005 02, Class A1, 5.639% due 3/25/36 (c) See Notes to Schedule of Investments. 2 SMASh Series M Portfolio Schedule of Investments (unaudited) (continued) July 31, 2007 Face Amount Security Value COLLATERALIZED MORTGAGE OBLIGATIONS  19.7% $105,535 Indymac Index Mortgage Loan Trust, Series 2005 AR14, Class 2A1A, 5.620% due 8/25/35 (b)(c) $ Lehman XS Trust: Series 2005 5N, Class 1A1, 5.620% due 11/25/35 (b)(c) Series 2005 5N, Class 3A1A, 5.620% due 11/25/35 (b)(c) Series 2006 2N, Class 1A1, 5.580% due 2/25/46 (b)(c) Luminent Mortgage Trust, Series 2006 7, Class 2A1, 5.490% due 12/25/36 (b)(c) MASTR Adjustable Rate Mortgages Trust, Series 2007 3, Class 22A4, 5.620% due 5/25/47 (b)(c) Residential Accredit Loans Inc., Series 2007 QO1, Class A1, 5.470% due 2/25/37 (b)(c) Structured Adjustable Rate Mortgage Loan Trust, Series 2005 19XS, Class 1A1, 5.640% due 10/25/35 (b)(c) Thornburg Mortgage Securities Trust: Series 2005 03, Class A3, 5.580% due 10/25/35 (b)(c) Series 2006 01, Class A3, 5.490% due 1/25/36 (b)(c) Washington Mutual Inc.: Series 2005 AR1, Class A2A3, 5.720% due 1/25/45 (b)(c) Series 2005 AR17, Class A1A1, 5.776% due 12/25/45 (c) Series 2005 AR9, Class A1A, 5.640% due 7/25/45 (c) Zuni Mortgage Loan Trust, Series 2006 OA1, Class A1, 5.450% due 8/25/36 (b)(c) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $5,226,876) CORPORATE BOND & NOTE  0.1% Airlines  0.1% Delta Air Lines Inc., Pass Through Certificates, Series 01 1, 6.619% due 3/18/11 (b) (Cost $44,138) Contracts PURCHASED OPTIONS  0.2% Eurodollar Futures, Call @ $94.00, expires 9/17/07 Eurodollar Futures, Call @ $94.63, expires 9/17/07 TOTAL PURCHASED OPTIONS (Cost $53,053) TOTAL INVESTMENTS BEFORE SHORT TERM INVESTMENTS (Cost $35,597,849) Face Amount SHORT TERM INVESTMENTS  56.0% U.S. Government Agency  0.2% $67,000 Federal National Mortgage Association (FNMA), Discount Notes, 5.196% 5.203% due 3/17/08 (e)(f) (Cost $64,861) Repurchase Agreement  55.8% Merrill Lynch, Pierce, Fenner & Smith Inc. repurchase agreement, dated 7/31/07, 5.220% due 8/1/07; Proceeds at maturity $14,871,156; (Fully collateralized by U.S. government agency obligation, 5.250% due 8/5/09; Market value $15,166,380) (Cost $14,869,000) (b) TOTAL SHORT TERM INVESTMENTS (Cost $14,933,861) TOTAL INVESTMENTS 189.9% (Cost $50,531,710#) Liabilities in Excess of Other Assets  (89.9)% (23,967,181 ) TOTAL NET ASSETS  100.0% $ 26,655,617 See Notes to Schedule of Investments. 3 SMASh Series M Portfolio Schedule of Investments (unaudited) (continued) July 31, 2007 (a) This security is traded on a to be announced ("TBA") basis (See Note 1). (b) All or a portion of this security is segregated for open futures contracts, extended settlements, written options, swap contracts and TBA's. (c) Variable rate security. Interest rate disclosed is that which is in effect at July 31, 2007. (d) Security is exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers. This security has been deemed liquid pursuant to guidelines approved by the Board of Trustees, unless otherwise noted. (e) Rate shown represents yield to maturity. (f) All or a portion of this security is held at the broker as collateral for open futures contracts. # Aggregate cost for federal income tax purposes is substantially the same. Abbreviation used in this schedule: MASTR Mortgage Asset Securitization Transactions Inc. Schedule of Options Written Expiration Strike Contracts Security Date Price Value 2 Eurodollar Futures, Call 9/17/07 $95.00 $63 3 Eurodollar Futures, Call 3/17/08 Swaption, CDX North American Crossover Index, Put 8/20/07 4 U.S. Treasury Bonds 30 Year Futures, Call 7/27/07 0 2 U.S. Treasury Bonds Futures, Call 8/24/07 5 U.S. Treasury Bonds Futures, Call 8/24/07 2 U.S. Treasury Bonds Futures, Call 8/24/07 4 U.S. Treasury Bonds Futures, Call 8/24/07 1 U.S. Treasury Bonds Futures, Call 8/24/07 78 5 U.S. Treasury Bonds Futures, Call 11/20/07 10 U.S. Treasury Bonds Futures, Put 8/24/07 2 U.S. Treasury Notes 10 Year Futures, Call 8/24/07 4 U.S. Treasury Notes 10 Year Futures, Call 8/24/07 4 U.S. Treasury Notes 10 Year Futures, Call 11/20/07 10 U.S. Treasury Notes 10 Year Futures, Call 11/20/07 4 U.S. Treasury Notes 10 Year Futures, Put 7/27/07 0 3 U.S. Treasury Notes 10 Year Futures, Put 8/24/07 47 1 U.S. Treasury Notes 10 Year Futures, Put 8/24/07 4 U.S. Treasury Notes 10 Year Futures, Put 11/20/07 TOTAL OPTIONS WRITTEN $45,449 (Premiums received  $26,963) See Notes to Schedule of Investments. 4 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies SMASh Series M Portfolio (the Portfolio) is a separate diversified series of Master Portfolio Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the1940 Act), as an open-end management investment company. Prior to April 16, 2007, the Portfolio was a separate series of Institutional Portfolio, registered under the 1940 Act and organized as a trust under the laws of the Commonwealth of Massachusetts. The Declaration of Trust permits the Trustees to issue beneficial interests in the Portfolio. The following are significant accounting policies consistently followed by the Portfolio and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. Debt securities are valued at the mean between the last quoted bid and asked prices provided by an independent pricing service that are based on transactions in debt obligations, quotations from bond dealers, market transactions in comparable securities and various other relationships between securities. When prices are not readily available, or are determined not to reflect fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the Portfolio calculates its net asset value, the Portfolio may value these securities at fair value as determined in accordance with the procedures approved by the Portfolios Board of Trustees. Short-term obligations with maturities of 60 days or less are valued at amortized cost, which approximates fair value. (b) Repurchase Agreements. When entering into repurchase agreements, it is the Portfolio's policy that its custodian or a third party custodian take possession of the underlying collateral securities, the market value of which, at all times, at least equals the principal amount of the repurchase transaction, including accrued interest. To the extent that any repurchase transaction exceeds one business day, the value of the collateral is marked-to-market to ensure the adequacy of the collateral. If the seller defaults, and the market value of the collateral declines or if bankruptcy proceedings are commenced with respect to the seller of the security, realization of the collateral by the Portfolio may be delayed or limited. (c) Financial Futures Contracts. The Portfolio may enter into financial futures contracts typically as a substitution for buying or selling securities and cash flow management technique. Upon entering into a financial futures contract, the Portfolio is required to deposit cash or securities as initial margin, equal to a certain percentage of the contract amount (initial margin deposit). Additional securities are also segregated up to the current market value of the financial futures contracts. Subsequent payments, known as" variation margin," are made or received by the Portfolio each day, depending on the daily fluctuations in the value of the underlying financial instruments. The Portfolio recognizes an unrealized gain or loss equal to the daily variation margin.
